





Exhibit 10.13








November 4, 2019
Updated November 25, 2019


Tom Fitzgerald
Via Electronic Delivery


Dear Tom,


We are delighted to offer you the opportunity to join the Planet Fitness
executive team. This letter will confirm our offer of employment to you with
Pla-Fit Franchise, LLC (the “Company”), under the terms and conditions that
follow:


1. Position and Duties. You will be employed by the Company, on a full-time
basis, as the Chief Financial Officer. You agree to perform the duties of your
position and such other duties as may reasonably be assigned to you. You also
agree to comply at all times with the Company’s policies, practices and
procedures, including, but not limited to, the Planet Fitness Code of Ethics.


2. Compensation and Benefits. The Company will pay you an annualized salary of
$450,000, paid bi-weekly, subject to applicable withholdings. Your salary shall
be payable in accordance with the regular payroll practices of the Company and
subject to adjustment from time to time by the Company in its discretion.


(a) Bonus Compensation. Beginning January 1, 2020, you will be eligible to
participate in the Planet Fitness Corporate Bonus Plan. You shall be eligible to
earn an annual bonus, the amount of any such bonus to be determined by the
Company in its sole discretion, initially set at 60% of your Base Salary. The
final calculation of your bonus is based upon achievement of Company goals and
an Individual Goal Plan for the performance period, prorated per active service
within the plan year. In order to be eligible for a bonus payout, you must be
employed by the Company on the date that the bonus is paid. The Company retains
the right to modify its bonus plans at any time.


(b) Long Term Incentive Award. On or soon after your start date, you will be
granted a long term incentive award based upon a target fair value of
approximately 66 2/3% of your base pay amount and comprised of 50% restricted
stock units and 50% stock options. In conjunction with the Company’s 2020 annual
grant of long-term incentive awards to senior executives, approximately March
2020, you will be granted a long term incentive award based upon a target fair
value of approximately 33 1/3% of your base pay amount and comprised of
performance share units. The number of restricted stock units and performance
share units, and the number and exercise price of options, will be determined by
the closing share price on the grant date.


These grants are governed by, and subject to the terms of, our 2015 Omnibus
Incentive Plan subject to company guidelines, stock ownership requirements and
Board approval. Annual grant awards are determined at the discretion of the
Board of Directors. Under the terms of the plan, your annual grant eligibility
and award are subject to final review and approval by the Board of Directors.


The restricted stock unit grant and stock option grant are each subject to
vesting of 25% annually over a period of four years beginning on your grant
date. The performance share unit grant is subject to 100% vesting on the third
anniversary of your grant date, subject to the achievement of defined
performance metrics.


(c) Relocation Assistance. The company will provide relocation expense
assistance for your relocation to the Hampton, New Hampshire area up to a
maximum reimbursement of $100,000. Relocation assistance payments are subject to
all terms and conditions of the Relocation Assistance Agreement provided
herewith.


(d) Participation in Employee Benefit Plans. You will be entitled to participate
in all employee benefit plans in effect from time to time for employees of the
Company generally, except to the extent such plans are duplicative of benefits
otherwise provided you under this Agreement. Your participation will be subject
to the terms of the applicable plan documents and generally applicable Company
policies.






--------------------------------------------------------------------------------




(e) Paid Vacation Time. You are eligible for a vacation benefit of four (4)
weeks of vacation time per calendar year, prorated per your date of hire and
accrued on a bi-weekly basis. In addition, you are eligible for five floating
holidays per calendar year. The Company’s Paid Time-Off Policy is available upon
request.


(f) Business Expenses. The Company will reimburse you for all reasonable
business related expenses incurred or paid by you in the performance of your
duties and responsibilities for the Company, subject to polices established by
the Company.


3. Confidential Information and Restricted Activities. Planet Fitness believes
in the protection of confidential and proprietary information. Consequently, you
will be required, as a condition of your employment with the Company, to sign
the Company’s standard Confidentiality, Non-Competition and Inventions
Agreement, a copy of which is attached for your review and signature.


4. At-Will Employment. By signing below, you acknowledge that you will be
employed by the Company on an at-will basis which means that both you and the
Company will retain the right to terminate the employment relationship at any
time, with or without notice or cause. This offer letter is not meant to
constitute a contract of employment for a specific duration or term. Although
your job duties, title, compensation and benefits, as well as the Company’s
personnel policies and procedures, may change from time to time, the “at will”
nature of your employment may only be changed in an express written agreement
signed by you and a duly authorized officer of the Company.


5. Termination of Employment - Severance Payments. In the event of an
involuntary termination of your employment that is not for cause, in addition to
any final compensation, for a period of twelve (12) months following the date of
such termination, the Company will pay you (i) your base salary plus (ii) an
amount equal to the Company’s monthly share of the premium payments for your
participation in the group health insurance plans of the Company as of
immediately prior to the date of termination (the “Severance Payments”).


(a) Conditions to and Timing of Severance Payments. Any obligation of the
Company to provide you the Severance Payments is conditioned, however, on your
signing and returning to the Company a timely and effective separation agreement
containing a release of claims and other customary terms in the form provided to
you by the Company at the time your employment terminates (the “Separation
Agreement”). The Separation Agreement must become effective, if at all, by the
sixtieth (60th) calendar day following the date your employment terminates. Any
Severance Payments to which you are entitled will be provided in the form of
salary continuation, payable in accordance with the normal payroll practices of
the Company. The first payment will be made on the next regularly scheduled
payroll date that follows the expiration of sixty (60) days from the date your
employment terminates, but that first payment shall be retroactive to the date
immediately following the date your employment terminates.


(b) Benefits Termination. Except for any right you may have under the federal
law known as “COBRA” to continued participation in the Company’s group health
and dental plans at your cost, your participation in all employee benefit plans
shall terminate in accordance with the terms of the applicable benefit plans
based on the date of termination of your employment, without regard to any
payment of the Severance Payments or any other payment to you following
termination and you shall not be eligible to earn vacation or other paid time
off following the termination of your employment.


6. Work Eligibility. This offer is contingent upon proof of eligibility to work
legally in the United States. Furthermore, by signing this letter of agreement,
you confirm to the Company that you have no contractual commitments or other
legal obligations that would prohibit you from performing your duties for Planet
Fitness.


7. Contingent Offer. This offer is contingent upon our satisfactory completion
of references and a background check. We may rescind this offer at any time,
with or without notice or cause, for any or no reason, in our sole discretion.






















--------------------------------------------------------------------------------




If the foregoing is acceptable to you, please sign this letter in the space
provided and return it to Kathy Gentilozzi, Chief People Officer, by 11:59 P.M.
ET on Wednesday, November 27, 2019. We look forward to having you as part of the
Planet Fitness team! Welcome!


Sincerely,


PLA-FIT FRANCHISE, LLC        Accepted and Agreed:


By: /s/ Dorvin Lively              Signature: /s/ Tom Fitzgerald
Dorvin Lively     Tom Fitzgerald Date: 11/25/19
President






By: /s/ Chris Rondeau


Chris Rondeau
Chief Executive Officer




